Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        14-APR-2021
                                                        02:06 PM
                                                        Dkt. 10 ODMR

                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            IN RE FRANCIS P. GRANDINETTI, Petitioner.


                        ORIGINAL PROCEEDING
                      (CASE NO. 3PC930000141)

            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Francis P.

Grandinetti’s motion for reconsideration, filed on April 9, 2021,

and the record,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED:   Honolulu, Hawai#i, April 14, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins